Ex parte Terry Shawn Linville
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-278-CR

EX PARTE TERRY SHAWN LINVILLE

 

From the 18th District Court
Johnson County, Texas
Trial Court # F36643
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Terry Shawn Linville appealed the trial court’s denial of his pretrial habeas application for
reduction of the amount of bail.  However, Linville subsequently made bail.  Accordingly, we
dismiss his appeal as moot.  See Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex. App.—Houston
[14th Dist.] 2003, no pet.); Margoitta v. State, 994 S.W.2d 336, 339 (Tex. App.—Waco 1999,
no pet.); Grady v. State, 962 S.W.2d 128, 132 (Tex. App.—Houston [1st Dist.] 1997, pet. ref’d).

                                                                   PER CURIAM



Before Chief Justice Gray,
      Justice Vance, and
      Judge Strother (Sitting by Assignment)

Appeal dismissed
Opinion delivered and filed December 10, 2003
Do not publish
[CR25]